DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently under examination.
Advisory Notice
No IDS has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); and McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913.(Fed.Cir.2007). If Applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/659,919, filed 04/19/2018, is acknowledged.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the individual” in line 13 which should read “the non-human test animal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "about" in claims 3, 12 and 20 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 18, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002).
Regarding claim 1, Driehuys teaches methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”) therefore teaching a method for measuring cerebral blood flow of an individual, the method comprising: 
ventilating the individual with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized .sup.129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
5generating an initial magnetic resonance spectra and/or image of brain tissue of the individual at an initial time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330); then 
generating at least one later magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
comparing a hyperpolarized xenon level in the initial magnetic resonance 10spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, thereby determining cerebral blood flow of the individual (Fig.5A and successive points in time of level of Xe in blood with determination of the slope m wherein [0060] The slope "m" can be used as a measure of global xenon uptake (as a tracer for oxygen) in the blood. The slope of this curve ("m") may yield information about global blood flow, as applied to Fig.11 step 340 for evaluating the image for cerebral blood flow). 

Regarding independent claim 18, Driehuys teaches claim 1 as applied “to a human or animal body to evaluate the efficacy of the drug treatment” ([0020]) therefore to a non-human test animal therefore teaching methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”) therefore teaching a method for determining if a compound of interest alters cerebral blood flow, the method comprising: 
ventilating a non-human test animal with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized .sup.129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
5generating an initial magnetic resonance spectra and/or image of brain tissue of the non-human test animal at an initial time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with 
generating at least one later magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
comparing a hyperpolarized xenon level in the initial magnetic resonance 10spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, thereby determining cerebral blood flow of the non-human test animal (Fig.5A and successive points in time of level of Xe in blood with determination of the slope m wherein [0060] The slope "m" can be used as a measure of global xenon uptake (as a tracer for oxygen) in the blood. The slope of this curve ("m") may yield information about global blood flow, as applied to Fig.11 step 340 for evaluating the image for cerebral blood flow);
administering a compound of interest to the non-human test animal and ventilating the non-human test animal with a gas comprising hyperpolarized xenon gas (Fig. 11 step 340 with administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is 
generating an initial test magnetic resonance spectra and/or image of brain 30tissue of the non-human test animal at an initial test time point (Fig. 11 step 340 after administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the administration of the physiological active substance such as Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching an initial time of acquisition, and Fig.11 step 320/330; then18 
generating at least one later test magnetic resonance spectra and/or image of the brain tissue at a later test time point (Fig. 11 step 340 after administer a therapeutic agent and repeat from step 320 and [0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the 
comparing a hyperpolarized xenon level in the initial test magnetic resonance spectra and/or image of the brain tissue at the initial test time point to a 5hyperpolarized xenon level in the at least one later test magnetic resonance spectra and/or image of the brain tissue at the later test time point ([0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” reading on repeating the previous steps after the administration of the physiological active substance such as Fig.5A and successive points in time of level of Xe in blood with determination of the slope m wherein [0060] The slope "m" can be used as a measure of global xenon uptake (as a tracer for oxygen) in the blood. The slope of this curve ("m") may yield information about global blood flow, as applied to Fig.11 step 340 for evaluating the image for cerebral blood flow)
thereby determining a test cerebral blood flow of the non-human test animal; comparing the control cerebral blood flow of the non-human test animal to the test cerebral blood flow of the non-human test animal, wherein if the control cerebral 10blood flow of the non-human test animal and the test cerebral blood flow of the non- human test animal are different, the compound of interest alters cerebral blood flow ([0020] “the instant invention can use spectroscopic or MRI imaging techniques to obtain signal data corresponding to a quantity of dissolved polarized .sup.129Xe before and after a physiologically active substance is administered to a human or animal body to evaluate the efficacy of the drug treatment” with [0083] for “monitoring/evaluating the progression of the disease and the efficacy of the therapeutic agent” reading on comparing the cerebral blood flow before and after the administration of the therapeutic agent).

Regarding the dependent claims 2, 4, 5, 7, 8, 19, all the elements of these claims are instantly disclosed by the teachings of Driehuys.
Regarding claims 2 and 19, Driehuys teaches a plurality of magnetic 15resonance spectra and/or images are taken periodically following the initial time point so that a time course of change in hyperpolarized xenon is generated (Figs.5A and 5B wherein the data point are acquired periodically to have a time course of change in Xenon concentration within the tissue and blood).
Regarding claim 4, Driehuys teaches the volume of brain tissue that is being imaged is measured or estimated ([0008] “The signal data can be used to evaluate: (a) the physiology (tissue volume or thickness/width) of a membrane, organ, tissue”).
Regarding claim 5, Driehuys teaches the cerebral blood flow is used for diagnostic purposes ([0008] “the present invention provides methods for screening and/or diagnosing a disorder or disease, and/or methods for monitoring the efficacy of therapeutics administered to subject to treat a disorder or disease” wherein applied for cerebral disease as in [0106]-[0108] “the inventive methods may be used for wide range of diagnostic and evaluative applications, as described herein” and claim 28 and 48 to provide a blood perfusion map of the brain in order to assess the blood brain barrier functionality for diagnosing brain perfusion pathology).
Regarding claim 7, Driehuys teaches the cerebral blood flow-related disorder is selected from the group consisting of Alzheimer's disease (AD), Parkinson's disease and Frontotemporal 
 Regarding claim 8, Driehuys teaches as discussed above the hyperpolarized gas is 30hyperpolarized xenon-129 gas (Title and abstract and [0001])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 9-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Driehuys et al. (USPN 20030064023 A1; Pub.Date 04/03/2003; Fil.Date 09/06/2002) as applied .
Regarding dependent claims 3 ad 20, Driehuys does not specifically teach the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds as in claims 3 and 20.
However, Driehuys’2004 teaches within the same field of endeavor the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds (   [0075] “For example, delaying the signal acquisition to about 10 seconds to 1 minute (typically about 20 seconds to 30 seconds) after administration of the hyperpolarized gas to the subject will allow the hyperpolarized gas in the blood to decay. In certain embodiments, the hyperpolarized gas will naturally decay in blood in about 5-6.4 seconds, while the hyperpolarized gas taken up in certain bio-environments (such as fatty tissue) may be viable or retain a sufficient polarization level to allow for spectroscopic detection for between about 10-60 seconds longer” teaching the necessity to extend the acquisition of data for the brain tissue or fatty tissue to a time course longer than 60 seconds).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Driehuys with the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds, since one of ordinary skill in the art would recognize that extending the time course of perfusion with Xenon gas to more than 60 seconds was known in the art as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to ideally provide a diagnosis directed to the blood barrier pathology of the brain, as suggested by Driehuys’2004 ([0079]-[0080]).

However, Driehuys’2004 teaches within the same field of endeavor of using hyperpolarized Xe-129 for analyzing the physiological state of tissues (Title, abstract) the cerebral blood flow rate is 25compared to a value typical for a healthy individual of a similar age (Fig.7 steps 735-765 with the comparison step 750 and Fig. 8 step 850 with comparing the ratios of peaks within the spectral data sets of the patient, as taught by Driehuys as measuring the cerebral blood flow, with those of a healthy patient wherein the healthy patient is considered as in [0058] as typical within a population segment such as age, gender and/or race, therefore considering the healthy patient with similar age, with a lowering of the blood flow for a vascularized tissue as a sign of an obstruction to the blood flow within the considered tissue as for atherosclerosis [0059] as applied to the brain blood flow in [0079] with “the difference in magnitude of the peak (area under the curve of the spectra peak or associated line shape or the amplitude of the peak) or other quantifiable parameter of the spectral peak or peaks of interest can be used to diagnose or determine the likelihood of a pathological condition under analysis” and [0080] leading to the diagnosis of atherosclerosis with a prognosis of possible stroke event “As mentioned hereinabove, brain spectroscopy is feasible even with inhaled .sup.129Xe because .sup.129Xe easily traverses the blood-brain barrier and blood flows to the brain in quantities sufficient for spectroscopy. FIG. 2 shows spectra taken from a healthy human brain in vivo. Atherosclerosis, as discussed hereinabove, is also of interest in the brain tissue, because it can lead to strokes”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Driehuys with comparing the cerebral blood flow rate of the individual to a cerebral blood flow rate of a healthy individual of similar age control, wherein if the cerebral blood flow rate of the individual is statistically lower than the cerebral blood flow rate of the 20healthy individual of similar age control, the individual is diagnosed 
Regarding claim 9, Driehuys does not specifically teach the determined cerebral blood flow rate of the individual is compared to a historical cerebral blood flow rate of the individual taken previously as in claim 9.
However, Driehuys’2004 teaches the determined cerebral blood flow rate of the individual is compared to a historical cerebral blood flow rate of the individual taken previously (abstract, [0011]  “a quantitative analysis of hyperpolarized .sup.129Xe spectra advantageously allows a physician to establish the extent of disease progression” with [0018] “where the pathological condition is a degenerative disease, the stage or progression, remission, or remedial state of the disease can be determined by taking a signal of a dose of hyperpolarized gas administered to a subject in vivo (a) at a first time and (b) at a second subsequent time (such as at selected intervals and/or before and after treatments). As such, the methods of the present invention can be used to monitor the progression of a disease and the efficacy of a treatment regimen”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Driehuys with the determined cerebral 

Regarding independent claim 10, Driehuys teaches claim 1 as discussed above with Driehuys teaches methods and systems for using hyperpolarized Xe-129 for evaluating patient physiological conditions (Title, abstract and [0001] MRI and MR spectroscopy) such as cerebral blood flow ([0033] “FIGS. 8A and 8C illustrate the perfusion signal amplitude data at a plurality of frequencies for the chemical shifts of brain tissue and/or cerebral blood flow shown in FIG. 8B”) therefore teaching a method for measuring cerebral blood flow of an individual, the method comprising: 
ventilating the individual with a gas comprising hyperpolarized xenon gas ([0059] and Fig.5A. 5B, “after inhalation of hyperpolarized .sup.129Xe, its uptake into a barrier, blood, or tissue can be measured as a function of time” and Fig.11 step 300);  
5generating an initial magnetic resonance spectra and/or image of brain tissue of the individual at an initial time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently 
generating at least one later magnetic resonance spectra and/or image of the brain tissue at a later time point (Figs. 8A-8C and [0079] “FIGS. 8A and 8C are spectra of the polarized xenon at different locations (compartments) in the brain. The various peaks in the spectroscopic spectrums illustrate that a plurality of dynamic data sets (one for each of two, or more peaks shown by the three arrows pointed at certain peak positions) may be concurrently obtained at each compartment. This can be repeated to provide a cerebral perfusion map” and “The perfusion data provided by the dynamic data can be used to construct a perfusion image of the brain” with Fig.11 with plurality of dynamic sets of the Xe perfusion of the brain with [0083] with step 333 ad 340 with the analysis of successive data sets with time, therefore teaching the acquisition performed at least later than the initial time of acquisition and [0081] repeated steps, and Fig.11 steps 320/330); 
comparing a hyperpolarized xenon level in the initial magnetic resonance 10spectra and/or image of the brain tissue at the initial time point to a hyperpolarized xenon level in the at least one later magnetic resonance spectra and/or image of the brain tissue at the later time point, thereby determining cerebral blood flow of the individual (Fig.5A and successive points in time of level of Xe in blood with determination of the slope m wherein [0060] The slope "m" can be used as a measure of global xenon uptake (as a tracer for oxygen) in the blood. The slope of this curve ("m") may yield information about global blood flow, as applied to Fig.11 step 340 for evaluating the image for cerebral blood flow).
Driehuys does not specifically teach the additional limitation comparing the cerebral blood flow rate of the individual to a cerebral blood flow rate of a healthy individual of similar age control, 
However, Driehuys’2004 teaches within the same field of endeavor of using hyperpolarized Xe-129 for analyzing the physiological state of tissues (Title, abstract) comparing the cerebral blood flow rate of the individual to a cerebral blood flow rate of a healthy individual of similar age control, wherein if the cerebral blood flow rate of the individual is statistically lower than the cerebral blood flow rate of the 20healthy individual of similar age control, the individual is diagnosed with a cerebral blood flow-related disorder (Fig.7 steps 735-765 with the comparison step 750 and Fig. 8 step 850 with comparing the ratios of peaks within the spectral data sets of the patient, as taught by Driehuys as measuring the cerebral blood flow, with those of a healthy patient wherein the healthy patient is considered as in [0058] as typical within a population segment such as age, gender and/or race, therefore considering the healthy patient with similar age, with a lowering of the blood flow for a vascularized tissue as a sign of an obstruction to the blood flow within the considered tissue as for atherosclerosis [0059] as applied to the brain blood flow in [0079] with “the difference in magnitude of the peak (area under the curve of the spectra peak or associated line shape or the amplitude of the peak) or other quantifiable parameter of the spectral peak or peaks of interest can be used to diagnose or determine the likelihood of a pathological condition under analysis” and [0080] leading to the diagnosis of atherosclerosis with a prognosis of possible stroke event “As mentioned hereinabove, brain spectroscopy is feasible even with inhaled .sup.129Xe because .sup.129Xe easily traverses the blood-brain barrier and blood flows to the brain in quantities sufficient for spectroscopy. FIG. 2 shows spectra taken from a healthy human brain in vivo. Atherosclerosis, as discussed hereinabove, is also of interest in the brain tissue, because it can lead to strokes”).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Driehuys with comparing the cerebral 

Regarding the dependent claims 11-17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Driehuys and Driehuys’2004.
Regarding claim 11, Driehuys teaches a plurality of magnetic 15resonance spectra and/or images are taken periodically following the initial time point so that a time course of change in hyperpolarized xenon is generated (Figs.5A and 5B wherein the data point are acquired periodically to have a time course of change in Xenon concentration within the tissue and blood).
Regarding dependent claim 12, Driehuys does not specifically teach the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds.

Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method of Driehuys with the time course is at least 60 seconds, 60-90 seconds, about 60 seconds, about 90 seconds, about two minutes or about 60-120 seconds, since one of ordinary skill in the art would recognize that extending the time course of perfusion with Xenon gas to more than 60 seconds was known in the art as taught by Driehuys’2004. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since the same person Driehuys and Driehuys’2004 teaches the same use of hyperpolarized Xe-129 for assessing the physiological status of the patient. The motivation would have been to ideally provide a diagnosis directed to the blood barrier pathology of the brain, as suggested by Driehuys ([0079]-[0080]).
Regarding claim 13, Driehuys teaches the volume of brain tissue that is being imaged is measured or estimated for determining the cerebral blood flow rate ([0008] “The signal data can be used to evaluate: (a) the physiology (tissue volume or thickness/width) of a membrane, organ, tissue” with [0033] and Fig.8B “cerebral blood flow shown in Fig.8B”).
Regarding claims 14 and 15, Driehuys teaches the individual who is at risk of developing a cerebral blood flow-related disorder is an individual who is of an advanced age, or an individual 
Regarding claim 16, Driehuys teaches as discussed above the hyperpolarized gas is 30hyperpolarized xenon-129 gas (Title and abstract and [0001]).
Regarding claim 17, Driehuys teaches once the individual is diagnosed with a cerebral blood flow-related disorder, appropriate treatments and/or interventions are carried out (Fig.11 and [0083] with step 330 for identification of the cerebral blood flow related disease “The image and/or dynamic data can be evaluated for at least one of ventilated cerebral blood flow, white matter perfusion, gray matter perfusion, demylenation, and hypoxia, or stroke (block 340)” then followed by treatment “A therapeutic agent can be administered to the patient and the step of obtaining the dynamic data sets repeated (block 340) to evaluate the progression of disease, the efficacy of treatment and the like. Of course, the step can be repeated without administering a pharmaceutical or therapeutic agent to monitor disease, or progressive conditions”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al. (1998 Arch. Gen. Psychiatry 55:809-815) reviews the age dependence of Alzheimer disease occurrence and other dementia occurrences (Fig. 2) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793    

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793